
	

113 S514 IS: To amend title 38, United States Code, to provide additional educational assistance under Post-9/11 Educational Assistance to veterans pursuing a degree in science, technology, engineering, math, or an area that leads to employment in a high-demand occupation, and for other purposes.
U.S. Senate
2013-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 514
		IN THE SENATE OF THE UNITED STATES
		
			March 11, 2013
			Mr. Brown introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide
		  additional educational assistance under Post-9/11 Educational Assistance to
		  veterans pursuing a degree in science, technology, engineering, math, or an
		  area that leads to employment in a high-demand occupation, and for other
		  purposes.
	
	
		1.Additional assistance under
			 Post-9/11 Educational Assistance for veterans pursuing a degree in science,
			 technology, engineering, math, or an area leading to employment in a
			 high-demand occupation
			(a)In
			 generalSubchapter II of
			 chapter 33 of title 38, United States Code, is amended by inserting after
			 section 3316 the following new section:
				
					3316A.Additional
				educational assistance for veterans pursuing a degree in science, technology,
				engineering, math, or an area leading to employment in a high-demand
				occupation
						(a)In
				general(1)The Secretary may pay
				to an individual entitled to educational assistance under this chapter who is
				pursuing a program of education described in subsection (b) such additional
				amount as the Secretary considers appropriate.
							(2)Amounts payable to an individual
				under this section are in addition to any other amounts payable to such
				individual under this chapter.
							(b)Covered
				programs of educationA program of education described in this
				subsection is a program of education with a focus (as determined in accordance
				with regulations prescribed by the Secretary for purposes of this section)
				on—
							(1)science,
				technology, engineering, or math; or
							(2)such other
				academic discipline as the Secretary determines leads to employment in a
				high-demand
				occupation.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 30 of
			 such title is amended by inserting after the item relating to section 3020 the
			 following new item:
				
					
						3316A. Additional educational
				assistance for veterans pursuing a degree in science, technology, engineering,
				math, or an area leading to employment in a high-demand
				occupation.
					
					.
			
